Van Brunt, P. J. (dissenting):
This action was brought to recover commissions alleged to be due to the plaintiff for having procured for the defendant certain work in the furnishing of boilers to the steamboat Hmcma upon the promise of the defendant tó pay a commission therefor.
The plaintiff gave evidence tending to show that he was employed by the defendant to procure this work and that the defendant promised to pay him five per cent commission therefor and that the plaintiff did procure for the defendant this work:
The defendant denied, the agreement to pay commissions and alleged that he received no information - from the plaintiff through which he procured the work. He testified that the plaintiff refused to tell him who the owners of the boat were, what they wanted, *265what the nature of the boilers was and what the details of the work were; and that he was introduced to the owners of the boat by another party and agreed- with them in regard to the work in entire ignorance of the connection of the owners with the plaintiff. He further testified that all the connection that he knew that Smith had with the matter was the fact of his being present at the execution of the contract and witnessing the same and a statement by Smith that he was one of the owners.
Thus it will be seen that a sharp conflict of testimony was presented for the determination of the jury as to what the real transaction was. The court charged entirely correctly that the issues in the case were: First, was the plaintiff employed by the defendant to procure for him the work of putting two boilers into the steamship Havana ? Second, did the defendant promise to pay for the services of the plaintiff, in the event of the plaintiff’s securing for him this work, the sum of five per cent upon the money called for by the contract? And were the services of the plaintiff the efficient and producing cause that secured for the defendant the contract and work of supplying the steamboat Hma/na with the two new boilers ?
These abstract rules of law were repeated more than once during the progress of the charge; but no application whatever was made by the court of the abstract propositions charged to the conflicting claims of the plaintiff and of the defendant. At the close of the charge the defendant’s counsel asked the court to charge “ that if the plaintiff refused to tell Mr. Gray who the owners were, what they wanted, what the nature oE the boilers was to be, what the details of the work were, and Mr. Gray was afterwards introduced to the owners and agreed with them, in ignorance of the names of the owners as connected with Smith, the plaintiff is not entitled to recover and the verdict must be for the defendant.” The court declined so to charge and 'added: “ I leave that question of fact raised by the request, as I do all other questions of fact, to the jury to determine upon the testimony. I decline to charge otherwise than I have already charged on that subjéct. It must appear to your satisfaction that the plaintiff’s services were the efficient and procuring cause, otherwise the plaintiff cannot recover.” , -
*266It will thus be seen that the court declined to' instruct the jury as to the particular facts of the case, or to inform them as to what would or would not he an efficient and procuring cause, and left them to apply the abstract propositions of law to the evidence as they might- find it, without any instructions as to what would be sufficient to satisfy the requirements of the law in regard to the various elements which entered into a right of recovery.
It is a well-recognized fact that there are but few differences in regard to naked propositions of law, but that their application to particular conditions of fact sometimes leads to almost endless discussion ; and the application of these - abstract rules of law in the case at bar was left absolutely to the. caprice of the jury.
It seems to me that the defendant had a right to have the jury instructed that if his statement was true in regard to the transaction and to the plaintiff’s connection therewith, the latter was not entitled to recover ; and not to leave the jury to infer that the incidental connection of the plaintiff with the transaction as testified to by the defendant, could possibly form a basis; of a recovery. The counsel having excepted to this refusal of the court, it seems to me that it was error.
I am of the opinion, therefore, that the judgment and order should be reversed and a new trial granted, with costs to the appellant to abide the event.
Parker, J., concurred.
Judgment affirmed, with costs.